341 S.W.3d 127 (2011)
Timothy Eugene SIGMAN, Respondent,
v.
Stephanie Lynn Sigman RODDEN, Appellant.
No. ED 94974.
Missouri Court of Appeals, Eastern District, Division Three.
April 19, 2011.
M. Mercedes Fort, Cape Girardeau, MO, For Respondent.
John R. Schneider, Cape Girardeau, MO, For Appellant.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Stephanie Lynn Sigman Rodden (Mother) appeals from the trial court's judgment denying her request to relocate out of state with her minor child (Child) born of Mother's relationship with Timothy Eugene Sigman. We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the trial court was supported by substantial evidence, was not against the weight of the evidence, and did not erroneously declare or apply the law. Ratteree v. Will, 258 S.W.3d 864, 867-68 (Mo.App. E.D.2008). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use *128 only. We affirm the judgment pursuant to Missouri Rule of Civil 84.16(b).